Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/558,925 has 1-20 and 22-27 claims pending in the application filed on 12/03/2014; there are 6 independent claims and 20 dependent claims, all of which are ready for examination by the examiner. 

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated February 15, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments

This Office Action is in response to applicant’s communication filed on November 10, 2020 in response to PTO Office Action dated July 10, 2020.  The Applicant’s 

Claim Rejections

Claim Rejections - 35 USC § 103

Independent Claims 1, 9, 13, 19, 24 and 25


Claim 9

Applicant argues on page 7 in regards to the independent claim 9, “the ‘tile plug pads’ of Doak cannot be equated to the ‘gateway nodes’ of claim 9 because a ‘gateway node’ is assigned to a respective map feature crossing a boundary between a first and a second of said tiles. An example of a map feature could be a road or a river. The ‘tile plug pads’ of Doak are not assigned to define a map feature crossing a boundary, but instead are provided to allow navigation of a character between or within map tiles, regardless of which map feature (if any) is associated with the adjacent tiles”.

Examiner respectfully disagrees with arguments on page 7 in regards to the independent claim 9.  The combination of Kalai et al (US PGPUB 20130147846) and Doak et al (US PGPUB 20030058238) teaches all the features/limitations of the independent claim 9.   Doak (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a) clearly teaches “defining for said simplified tile of map data at least one edge node, said edge node being provided for a or each map feature crossing a boundary of said tile (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads [node], adjacent to tile interfaces [edges] where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path [map feature] from square room tile to a double corridor tile using the interface [boundary] so that they define contiguous visual and collision geometry services across the interface portions of joined tiles)”.  Since the claim language is not specific for which type of map features can be joined, it would be obvious to one of ordinary skill in the art that plug pad can join a walk path (map feature) crossing the interface portions of the tiles.  

Applicant argues on page 7 in regards to the independent claim 9, “In the office action, the examiner states that in Doak ‘at least one pad position associated with the interface could be linked (logically matched) to another tile connected at the interface”. However, this is not what is disclosed (or reasonably suggested) in Doak and is thus, at best, the use of impermissible hindsight in an attempt to arrive at the claimed subject matter”.

Examiner respectfully disagrees with arguments on page 7 in regards to the independent claim 9.  The combination of Kalai et al (US PGPUB 20130147846) and Doak et al (US PGPUB 20030058238) teaches all the features/limitations of the independent claim 9.   Doak (Paragraph [0179] and Paragraph [0185]) clearly teaches “each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface)”.  Since “a pad identifier identifying a pad in one tile set which is adjacent an interface will also identify pads in corresponding positions in the other tile sets which are adjacent the same interface”, it will be obvious to one of ordinary skill in the art that “a logical matching for the respective map feature across the boundary between the first and second tiles” can be performed using the cited prior arts. 

Applicant argues on page 8 in regards to the independent claim 9, “There is no disclosure that nodes, i.e. gateway nodes, can be matched, wherein gateway nodes show a map feature crossing a tile boundary. The examiner indicates that placing adjacent tiles so that their interface portions align in Doak constitutes a logical connection. This is not in fact disclosed or reasonably suggested in Doak and thus also can only be concluded through the use of impermissible hindsight. Further, claim 9 states that the “a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles.” The connection of Doak is not analogous to the recitation of claim 9 ”.

Examiner respectfully disagrees with arguments on page 8 in regards to the independent claim 9.  The combination of Kalai et al (US PGPUB 20130147846) and Doak et al (US PGPUB 20030058238) teaches all the features/limitations of the independent claim 9.   Doak (Paragraph [0178], Paragraph [0179] and Fig. 12 (a)) clearly teaches “matching each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles)”.  Also Kalai (Paragraph [0041], Paragraph [0045] and Fig. 6) teaches “determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest)”.   Since the rejection of this claim limitation is based on combination of prior arts, with reference to the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)., it will be obvious to one of ordinary skill in the art that “a logical matching for the respective map feature across the boundary between the first and second tiles” can be performed using the cited prior arts. 

Applicant argues on page 8 in regards to the independent claim 9, “Doak also fails to disclose the storing of the logical connection. Thus Doak does not disclose ‘storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define the respective map feature across the boundary between the first tile and the second tile’ as per claim 9”.

Examiner respectfully disagrees with arguments on page 8 in regards to the independent claim 9.  The combination of Kalai et al (US PGPUB 20130147846) and Doak et al (US PGPUB 20030058238) teaches all the features/limitations of the independent claim 9.   Doak (Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178]) clearly teaches “storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile (the non-volatile data memory stores data, comprising map builder data and tileset data where  the tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined)”.    

Applicant argues on page 9 in regards to the independent claim 9, “in the prior art Doak, there are no gateway nodes provided for a map feature crossing a boundary of a tile”.

Examiner respectfully disagrees with arguments on page 9 in regards to the independent claim 9.  The combination of Kalai et al (US PGPUB 20130147846) and Doak et al (US PGPUB 20030058238) teaches all the features/limitations of the independent claim 9.   Doak (Paragraph [0178] and FIG. 12(a)) clearly teaches “a movement may be made from one pad to another only where the two pads are connected by a link.  In FIG. 12(a) navigation pad 1204d of tile 1200 and navigation pad 1206a of tile 1202 are linked by link 1212, added when the tiles were joined”.   Thus the argument that “there are no gateway nodes provided for a map feature crossing a boundary of a tile” is incorrect.    

Applicant argues on page 10 in regards to the independent claim 9, “It is thus respectfully submitted that claim 9 is both novel and prima facie non-obvious”.

Examiner respectfully disagrees with arguments on page 10 in regards to the independent claim 9.   For the reasons specified supra for the independent claim 9, the independent claim 9 is not allowable.    

Claims 1, 13, 19, 24 and 25


Applicant argues on page 10 in regards to the independent claims 1, 13, 19, 24 and 25, “the remaining claims are both novel and prima facie non-obvious for the same reasons”.

Examiner respectfully disagrees with arguments on page 10 in regards to the independent claims 1, 13, 19, 24 and 25.   For the reasons specified supra for the independent claim 9, the independent claims 1, 13, 19, 24 and 25 are not allowable.    


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-11, 13-17, 19-20, 22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al (US PGPUB 20130147846) in view of Doak et al (US PGPUB 20030058238).

As per claim 1:
Kalai teaches:
“A method comprising” (Paragraph [0008] (a method including)) 
“processing map data to provide a simplified tile of map data, said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data” (Paragraph [0026] and Paragraph [0045]  processing map data to provide a simplified tile of map data (fetching map data as a selected subset of entire map data available by selecting map data tiles), said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data (by determining a tile radius of points along the route, including an origin and a destination))
determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0041], Paragraph [0045] and Fig. 6 (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest))
 “and providing said simplified tile of map data to the user device” (Paragraph [0050] wherein Kalai’s teachings of (the method described herein may determine one or more points of interest to display to a user via the interface)).
Kalai does not EXPLICITLY teach: defining for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile.
However, Doak teaches:
“defining for said simplified tile of map data at least one edge node, said edge node being provided for a or each map feature crossing a boundary of said tile” (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads (node), adjacent to tile interfaces (edges) where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path (map feature) from square room tile to a double corridor tile using the interface (boundary) so that they define contiguous visual and collision geometry services across the interface portions of joined tiles))
“providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile” (Paragraph [0179] and Paragraph [0185] (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface))
“such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection” (Paragraph [0178], Paragraph [0179] and Fig. 12 (a) (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles))
“and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178] (the non-volatile data memory stores data, comprising map builder data and tileset data where  the tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Doak to have “defining for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection; and store for each gateway node of  the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” as the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (Doak, Paragraph [0179]). 
Therefore, it would have been obvious to combine Kalai and Doak. 

As per claim 2:
Kalai and Doak teach the method as specified in the parent claim 1 above. 
Doak further teaches:
“wherein said tile map data is for use in playing a computer implemented game” (Paragraph [0016] (the map data will generally describe a map comprising two or more joined components or tiles  within a single game level)).

As per claim 3:
Kalai and Doak teach the method as specified in the parent claim 1 above.
Kalai further teaches:
“comprising storing said map data in a database” (Paragraph [0008] (the map database stores the map data in the form of a plurality of map data tiles)).

As per claim 4:
Kalai and Doak teach the method as specified in the parent claim 1 above.
Kalai further teaches:
“wherein said processing comprises querying a database storing said map data” (Paragraph [0008] (the method accesses from a map database, the first, the second, and the third pre-fetch map data tiles)).

As per claim 5:
Kalai and Doak teach the method as specified in the parent claim 1 above.
Kalai further teaches:
“wherein said processing comprises filtering said map data” (Paragraph [0009] (and the first set of pre-fetch map data tiles may comprise a subset of the plurality of map data tiles)).

As per claim 6:
Kalai and Doak teach the method as specified in the parent claim 1 above.
Kalai further teaches:
“wherein said processing further comprises for at least one geographic feature defined by a plurality of polygons, combining said plurality of polygons to one polygon” (Paragraph [0033] and Paragraph [0068] (the map data for a particular geographic region may be stored in numerous (n) different zoom level data structures and structures and functionality presented as separate components in example configurations may be implemented as a combined structure or component)).

As per claim 9:
Kalai teaches:
“A method comprising” (Paragraph [0008] (a method including)) 
“obtaining at least two tiles of map data, said tiles being adjacent to one another” (Paragraph [0008] (application includes receiving information of each of the first tile radius, the second tile radius and the first set of tile radii correspond with a first, a second, and a third set of pre-fetch map data tiles, respectively))
determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0041], Paragraph [0045] and Fig. 6 (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest))
 “rendering at least part of said tiles of map data” (Paragraph [0026] (fetching map data as a selected subset of entire map data available by selecting map data tiles)).
Kalai does not EXPLICITLY teach: each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; matching each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection; storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile.
However, Doak teaches:
“each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles” (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads (node), adjacent to tile interfaces (edges) where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path (map feature) from square room tile to a double corridor tile using the interface (boundary) so that they define contiguous visual and collision geometry services across the interface portions of joined tiles))
“each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles” (Paragraph [0179] and Paragraph [0185] (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface))
matching each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection” (Paragraph [0178], Paragraph [0179] and Fig. 12 (a) (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles))
 “storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178] (the non-volatile data memory stores data, comprising map builder data and tileset data where  the tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Doak to have “each of said tiles of map data comprising at least one gateway node assigned to respective map feature crossing a boundary between two a first and second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; matching each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection; storing for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” as the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (Doak, Paragraph [0179]). 
Therefore, it would have been obvious to combine Kalai and Doak. 

As per claim 10:
Kalai and Doak teach the method as specified in the parent claim 9 above.  
Kalai further teaches:
“wherein said obtaining comprises at least one of: obtaining at least one tile of map data from a memory of a user device” (Paragraph [0040] (the client devices may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices to allow efficient user interaction with that display))
“and receiving at least one tile of map data from a server” (Paragraph [0037] (the server may be configured to transmit map data to respective client devices in chunks of data defined by these map data tiles)).

As per claim 11:
Kalai and Doak teach the method as specified in the parent claim 9 above.  
Kalai further teaches:
“comprising determining a location of a user device and displaying a map, wherein said map which is displayed is dependent on a location of the user device” (Paragraph [0056] (a mapping application on one of the client devices may automatically identify points of interest, for example, by determining a GPS position of the current location of one of the client devices)).

As per claim 13:
Kalai teaches:
“An apparatus comprising” (Paragraph [0009] (a computer device may comprise)) 
“a database configured to store map data” (Paragraph [0009] (a map database may store the map data as a plurality of map data tiles)) 
“at least one processor configured to process the map data to provide a simplified tile of map data, said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data” (Paragraph [0009], Paragraph [0026] and Paragraph [0045] at least one processor configured (one or more processors) to process the map data to provide a simplified tile of map data (fetching map data as a selected subset of entire map data available by selecting map data tiles), said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data (by determining a tile radius of points along the route, including an origin and a destination))
determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0041], Paragraph [0045] and Fig. 6 (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest))
 “and an output configured to provide said simplified tile of map data to the user device” (Paragraph [0050] wherein Kalai’s teachings of (the system described herein may determine one or more points of interest to display to a user via the interface)).
Kalai does not EXPLICITLY teach: to define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; and providing, with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection; and store for each gateway node of said the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile.
However, Doak teaches:
“to define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile” (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads (node), adjacent to tile interfaces (edges) where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path (map feature) from square room tile to a double corridor tile using the interface (boundary) so that they define contiguous visual and collision geometry services across the interface portions of joined tiles))
“and providing, with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile” (Paragraph [0179] and Paragraph [0185] (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface))
“such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection” (Paragraph [0178], Paragraph [0179] and Fig. 12 (a) (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles))
“and store for each gateway node of said the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” ((Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178] (the non-volatile data memory stores data, comprising map builder data and tileset data where  the tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Doak to have “to define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; and providing, with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection; and store for each gateway node of said the first tile and the corresponding gateway node of the second tile, the logical connection, to define that the respective map feature across the boundary between the first tile and the second tile” as the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (Doak, Paragraph [0179]). 
Therefore, it would have been obvious to combine Kalai and Doak. 

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 2 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 4 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 5 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

As per claim 19:
Kalai teaches:
“An apparatus of a user device comprising” (Paragraph [0009] (a computer device may comprise)) 
“a memory configured to store tile data” (Paragraph [0009] (store the first set of pre-fetch map data tiles in a local memory on a client device))
“at least one processor configured to obtain at least two tiles of map data from said memory, said tiles being adjacent to one another” (Paragraph [0008] and Paragraph [0009] at least one processor configured (one or more processors) to obtain at least two tiles of map data, said tiles being adjacent to one another (application includes receiving information of each of the first tile radius, the second tile radius and the first set of tile radii correspond with a first, a second, and a third set of pre-fetch map data tiles, respectively))
determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0041], Paragraph [0045] and Fig. 6 (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest))
 “render at least part of said tiles of map data to provided rendered map data” (Paragraph [0026] (fetching map data as a selected subset of entire map data available by selecting map data tiles))
“output said rendered map data to a display of the user device” (Paragraph [0050] (the system described herein may determine one or more points of interest to display to a user via the interface)).
Kalai does not EXPLICITLY teach: each of said tiles of map data comprising at least one gateway node assigned to a respective map feature crossing a boundary between a first and a second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; match each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection; store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile.
However, Doak teaches:
 “each of said tiles of map data comprising at least one gateway node assigned to a respective map feature crossing a boundary between a first and a second of said tiles” (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads (node), adjacent to tile interfaces (edges) where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path (map feature) from square room tile to a double corridor tile using the interface (boundary) so that they define contiguous visual and collision geometry services across the interface portions of joined tiles))
“each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles” (Paragraph [0179] and Paragraph [0185] (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface))
“match each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection” (Paragraph [0178], Paragraph [0179] and Fig. 12 (a) (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles))
“store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178] (the non-volatile data memory stores data, comprising map builder data and tileset data where  the tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Doak to have “each of said tiles of map data comprising at least one gateway node assigned to a respective map feature crossing a boundary between a first and a second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; match each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection; store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection to define the respective map feature across the boundary between the first tile and the second tile” as the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (Doak, Paragraph [0179]). 
Therefore, it would have been obvious to combine Kalai and Doak. 

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 10 above.

As per claim 22, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 11 above.

As per claim 24:
Kalai teaches:
“A non-transitory computer program product comprising program code instructions that when executed by a processor, causes said processor to perform the following steps” (Paragraph [0009] (the one or more memories may include computer executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to)) 
“process map data to provide a simplified tile of map data, said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data” (Paragraph [0026] and Paragraph [0045] process map data to provide a simplified tile of map data (fetching map data as a selected subset of entire map data available by selecting map data tiles), said processing causing removal of at least one map feature from said map data to provide a simplified tile of map data (by determining a tile radius of points along the route, including an origin and a destination))
determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0041], Paragraph [0045] and Fig. 6 (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest))
 “and provide said simplified tile of map data to the user device” (Paragraph [0050] (the method described herein may determine one or more points of interest to display to a user via the interface)).
Kalai does not EXPLICITLY teach: define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; and providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection; and store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define the respective map feature across the boundary between the first tile and the second tile.
However, Doak teaches:
“define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile” (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads (node), adjacent to tile interfaces (edges) where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path (map feature) from square room tile to a double corridor tile using the interface (boundary) so that they define contiguous visual and collision geometry services across the interface portions of joined tiles))
“and providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile” (Paragraph [0179] and Paragraph [0185] (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface))
“such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection” (Paragraph [0178], Paragraph [0179] and Fig. 12 (a) (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles))
“and store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178] (the non-volatile data memory stores data, comprising map builder data and tileset data where  the  tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Doak to have “define for said simplified tile of map data at least one gateway node, each gateway node being assigned to a respective map feature crossing a boundary of said tile; and providing with a corresponding gateway node of an adjacent tile, a logical matching for the respective map feature across the boundary of said tile; such that a user device can match each gateway node of a first tile and the corresponding gateway node of a second tile to determine a logical connection; and store for each gateway node of the first tile and the corresponding gateway node of the second tile, the logical connection, to define the respective map feature across the boundary between the first tile and the second tile” as the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (Doak, Paragraph [0179]). 
Therefore, it would have been obvious to combine Kalai and Doak. 

As per claim 25:
Kalai teaches:
“A non-transitory computer program product comprising program code instructions that, when executed by a processor, causes said processor to perform the following steps” (Paragraph [0009] (the one or more memories may include computer executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to)) 
“obtain at least two tiles of map data, said tiles being adjacent to one another” (Paragraph [0008] (application includes receiving information of each of the first tile radius, the second tile radius and the first set of tile radii correspond with a first, a second, and a third set of pre-fetch map data tiles, respectively))
determine a logical connection indicating that the respective map feature extends across the boundary between said first and second tiles” (Paragraph [0041], Paragraph [0045] and Fig. 6 (may determine a subset of map data tiles (first and second tiles) for an area encompassing the route where the route comprises data from mapping database (map features like set of roads, streets, paths, segments) that connect the origin and destination points or nodes and the tile radius (logical connection) extends from the point of interest  to identify a plurality of map data tiles associated with the point of interest))
 “render at least part of said tiles of map data to provided rendered map data” (Paragraph [0026] (fetching map data as a selected subset of entire map data available by selecting map data tiles))
“output said rendered map data to a display of the user device” (Paragraph [0050] (the system described herein may determine one or more points of interest to display to a user via the interface)).
Kalai does not EXPLICITLY teach: each of said tiles of map data comprising at least one gateway node assigned to a respective map feature crossing a boundary between a first and a second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; match each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection; store for each gateway node of the first tile and the corresponding gateway node of the second tile, a logical connection to define the respective map feature across the boundary between the first tile and the second tile.
However, Doak teaches:
“each of said tiles of map data comprising at least one gateway node assigned to a respective map feature crossing a boundary between a first and a second of said tiles” (Paragraph [0176], Paragraph [0178], Paragraph [0179] and Fig. 12a (the tile "plug" pad definitions comprise, for each tile, a list of navigation pads (node), adjacent to tile interfaces (edges) where these interface portions of each tile are arranged to exactly match one another, the plugs can join a path (map feature) from square room tile to a double corridor tile using the interface (boundary) so that they define contiguous visual and collision geometry services across the interface portions of joined tiles))
“each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles” (Paragraph [0179] and Paragraph [0185] (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) and the tile geometry and pad positions will generally be arranged such that a pad (node) identifier identifying a pad (node) in one tile set which is adjacent an interface will also identify pads (nodes) in corresponding positions in the other tile sets which are adjacent the same interface))
“match each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection” (Paragraph [0178], Paragraph [0179] and Fig. 12 (a) (the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (first and second of said tiles) where the navigation pads on the joined tiles are connected by links (logical connection) which define allowed movements between the pads of the joined tiles))
“store for each gateway node of the first tile and the corresponding gateway node of the second tile, a logical connection to define the respective map feature across the boundary between the first tile and the second tile” (Paragraph [0095], Paragraph (0098], Paragraph (0099] and Paragraph [0178] (the non-volatile data memory stores data, comprising map builder data and tileset data where  the tileset data includes tile data for a number of different tilesets, item placement data comprising data identifying a plurality of pads for the tilesets and the navigation pads that are connected by links which define allowed movements between the pads where the tiles are joined)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai and Doak to have “each of said tiles of map data comprising at least one gateway node assigned to a respective map feature crossing a boundary between a first and a second of said tiles; each gateway node on the first of said tiles provides, with each corresponding gateway node of the second tile, a logical matching for the respective map feature across the boundary between the first and second tiles; match each gateway node of the first tile and the corresponding gateway node of the second tile to determine a logical connection; store for each gateway node of the first tile and the corresponding gateway node of the second tile, a logical connection to define the respective map feature across the boundary between the first tile and the second tile” as the interface portions of each tile are arranged to match one another so that the visual and collision geometries define contiguous visual and collision geometry services across the interface portions of joined tiles (Doak, Paragraph [0179]). 
Therefore, it would have been obvious to combine Kalai and Doak. 

As per claim 26:
Kalai and Doak teach the method as specified in the parent claim 1 above.
Kalai further teaches:
“displaying a map defined by at least a part of said at least two tiles of map data, the map comprising a destination” (Paragraph [0041] (the route may be projected on to a map surface or map area.  Generally, the route 501 may comprise an origin 502, a destination 504, and a set of roads, streets, paths, segments))
“generating one or more entities to be displayed on the map” (Paragraph [0045] (a point of interest 704 is shown with an assigned map tile radius 754 for identifying tiles to fetch from the map database))
“and selecting one of the entities and guiding the selected entity along a route of the map to the destination” (Paragraph [0053] (a special point of interest 1101 on the route 501 between the origin 502 and the destination 504 where the point of interest may be a city, a town, or other landmark that has been assigned a high priority)).

As per claim 27:
Kalai and Doak teach the method as specified in the parent claim 9 above.
Doak further teaches:
 “wherein said logical matching allows a game element in a computer implemented game to move along the map feature from one tile to the adjacent tile” (Paragraph [0175] and Paragraph [0178] wherein said logical matching (tiles include navigation pads 1204, 1206 for NPC navigation and the navigation pad 1206 of tile 1202 are linked by link 1212, added when the tiles were joined) allows a game element in a computer implemented game (the map data output from map build process 1102 defines a fully workable 3D game environment) game to move along the map feature from one tile to the adjacent tile (a movement may be made from one pad to another only where the two pads are connected by a link)).

Claims  7, 8, 12, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al (US PGPUB 20130147846) in view of Doak et al (US PGPUB 20030058238)  and in further view of Toffa et al (US PGPUB 20140052664).

As per claim 7:
Kalai and Doak teach the method as specified in the parent claim 1 above. 
Kalai and Doak do not EXPLICITLY teach: wherein said processing further comprises generating a plurality of markers, each marker defining a position where the game is able to place one or more game objects.
However, Toffa teaches:
“wherein said processing further comprises generating a plurality of markers, each marker defining a position where the game is able to place one or more game objects” (Paragraph [0053] (once the general location has been identified in the map data, the user is allowed to add a map marker to the same location, is used to identify the selected location in the map data and is also used as the base data for the customized map and/or geogame)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai, Doak and Toffa to have “wherein said processing further comprises generating a plurality of markers, each marker defining a position where the game is able to place one or more game objects” as when a user begins playing the geogame and selects a location, the selected location will be compared to the map marker location (Toffa, Paragraph [0053]). 
Therefore, it would have been obvious to combine Kalai, Doak and Toffa. 

As per claim 8:
Kalai, Doak and Toffa teach the method as specified in the parent claim 7 above.  
Toffa further teaches:
“wherein each marker has a unique identifier” (Paragraph [0047] (the map programming module 120 allows the user to create customized maps, geogames, and map-based simulations with their own set of user rules)).

As per claim 12:
Kalai and Doak teach the method as specified in the parent claim 9 above. 
Kalai and Doak do not EXPLICITLY teach: wherein said map data comprises a plurality of markers, each marker defining a position where the game is able to place one or more game objects, said method comprising using at least one marker to control the position of at least one game object.
However, Toffa teaches:
“map data comprises a plurality of markers, each marker defining a position where the game is able to place one or more game objects” (Paragraph [0053] (once the general location has been identified in the map data, the user is allowed to add a map marker to the same location, is used to identify the selected location in the map data and is also used as the base data for the customized map and/or geogame))
“said method comprising using at least one marker to control the position of at least one game object” (Paragraph [0053] (when a user begins playing the geogame and selects a location, the selected location will be compared to the map marker location rather than the actual location in the map data)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kalai, Doak and Toffa to have “wherein said map data comprises a plurality of markers, each marker defining a position where the game is able to place one or more game objects, said method comprising using at least one marker to control the position of at least one game object” as after the map marker has been added to the customized map or geogame, the user is further allowed to add properties to the newly created marker (Toffa, Paragraph [0055]). 
Therefore, it would have been obvious to combine Kalai, Doak and Toffa. 

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 7 above.

As per claim 23, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 12 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hultquist et al, (US PGPUB 20130321456), a map may be generated by a map service and sent to a client device. Hybrid map data composed of raster graphics data and vector graphics data may be generated by a map service to be sent to and rendered on a client device. A client device obtains hybrid map data, renders the vector graphics data using vector graphics, renders the raster graphics data using raster graphics, and displays the map view. A client device may receive input modifying the zoom level of the displayed map. In response a client device may render the vector graphics data at the modified zoom level and scale the raster graphics data to the zoom level.
Uhlir et al, (US PGPUB 20050203922), a system and method are disclosed for facilitating development of computer games that depict or represent actual, real world geographic areas as part of the play scenarios of the games. A source database contains data that represent geographic features in a region including roads in the region. The data in the source database includes attributes suitable for use for providing navigation-related functions. In addition to providing data from the source database for navigation-related functions, data from the source database are also provided for computer game development.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196  The examiner can normally be reached on Mon-Fri 8:00 AM– 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163